Citation Nr: 1455923	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-48 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disability including posttraumatic stress disorder.  

2.  Entitlement to service connection for acid reflux disease, to include as secondary to a psychiatric disability including posttraumatic stress disorder. 

3.  Entitlement to service connection for a sleep disorder also claimed as insomnia, and to include as secondary to a psychiatric disability including posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the VA Regional Office (RO) in Wichita, Kansas.

In April 2013 the Board remanded the claims of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, and entitlement to service connection for nystagmus also claimed as secondary to posttraumatic stress disorder.  The RO has not yet completed development on these claims, nor has the RO certified these issues to the Board.  As such, the Board refers the issues for appropriate action as previously remanded.  

The Veteran's claims folder has been converted to electronic files in Virtual VA and the Veterans Benefits Management System (VBMS).  Use of those files must be included in any adjudication of the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board observes that the issues of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder, and for nystagmus were remanded for further development in April 2013.

In September 2010 the Veteran claimed entitlement to service connection for erectile dysfunction, acid reflux disease, and a sleep disorder, to include insomnia, each secondary to a psychiatric disorder, to include posttraumatic stress disorder.  Specifically, the Veteran reported that he had difficulty obtaining and maintaining an erection ever since he began his medications for posttraumatic stress disorder.  He further indicated that he was prescribed Cialis.  An April 2010 medical record from Dr. Shinn shows that the Veteran reported sexual side effects from his medications.  As such, in the event that the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder is granted, then the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed erectile dysfunction.  

Also in September 2010 the Veteran specifically indicated that he suffered from acid reflux, to include as secondary to a psychiatric disorder.  He reported that although he had not sought medical treatment for his reflux, he self-medicated with over-the-counter medications.  As such, in the event that the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder is granted, then the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed acid reflux.

Finally, in September 2010 the Veteran specifically reported that he suffered from insomnia and that there were nights when he only slept two to three hours.  He reported that he was prescribed Trazodone for his sleep difficulties.  Treatment records show that the Veteran has discussed experiences with difficulty sleeping on multiple occasions.  As such, in the event that the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder is granted, then the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed sleep disorder. 

Accordingly, the case is REMANDED for the following action:

1.  After completion of the development for the claims of entitlement to service connection for a psychiatric disorder and for nystagmus, if the claim for a psychiatric disorder is granted, then the Veteran should be scheduled for VA examinations to address the nature and etiology of his claimed erectile dysfunction, acid reflux disease, and sleep disorder.  All indicated studies must be conducted.  If the claim is denied, further development of these matters is not required and all matters should be returned to the Board in accordance with applicable procedures.

The claims folder is to be made available to the examiner for review, with access to Virtual VA and VBMS.  The examination report should be annotated to reflect this review.  

The examiner is requested to opine whether it is at least as likely as not i.e., is there a 50 percent probability or more, that:

A.  any diagnosed erectile dysfunction was incurred in or otherwise related to the Veteran's service, or was (i) caused or (ii) worsened by a service-connected psychiatric disability.

B.  any diagnosed acid reflux disease was incurred in or otherwise related to the Veteran's service, or was (i) caused or (ii) worsened by a service-connected psychiatric disability.

C.  any diagnosed sleep disorder, to include insomnia was incurred in or otherwise related to the Veteran's service, or was (i) caused or (ii) worsened by a service-connected psychiatric disability.

All opinions expressed must be accompanied by a complete and full written rationale with evidence in the claims file and sound medical principles.

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

